Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015101907 issued to Higelin.
Higelin discloses all the positively recited elements of the invention including a circular saw, comprising: a circular saw blade (e.g., 14); a motor (e.g., 12) configured to drive the circular saw blade to rotate around a first axis; a case  (e.g., at 11) comprising a motor case portion (e.g., 35) for accommodating at least a portion of the motor and a protective cover (e.g., 18, 19) covering at least a portion of the circular saw blade; a bottom plate (e.g., 20) supporting the case and forming a rotatable connection with the case around a first rotating axis (e.g., at 36, TA) parallel to the first axis; and a depth bracket (e.g., 70) forming a rotatable connection with the bottom plate around a second 
Regarding claim 2, Higelin teaches the contact wall surface comprises a contact point always contacting the guide wall surface when the case rotates relative to the bottom plate around the first rotating axis (e.g., a point on the surface of the element 70 is always in contact with the surface on the element 60, figs. 3-4), and a distance between the contact point and a rotating point at which the depth bracket rotates relative to the bottom plate is fixed (e.g., a distance from the point on 70 is fixed relative to the a rotating point 36).  
Regarding claim 6, Higelin teaches the guide wall surface being arranged at a side of the protective cover close to the motor (e.g., the element 60 is arranged on the element 11).  
Regarding claim 7, Higelin teaches the depth bracket being arranged behind the protective cover (e.g., the element 70 is arranged behind the protective cover as shown on fig. 1) and the guide wall surface is provided on a rear surface of the protective cover (e.g., the element 60 is provided on the element 11).  

Regarding claim 9, Higelin teaches the matching structure is formed on one end of the depth bracket away from a rotating point at which the depth bracket rotates relative to the bottom plate (e.g., figs. 3-4).  
	Regarding claim 10, Higelin teaches the matching structure comprising a contact point (e.g., at 70) which always contact the first guide structure when the case rotates relative to the bottom plate around the first rotating axis (e.g., figs. 3-4).  
Regarding claim 11, Higelin teaches a circular saw, comprising: a circular saw blade (e.g., 14); a motor (e.g., 12) configured to drive the circular saw blade to rotate around a first axis; a case (e.g., at 11) comprising a motor case portion (e.g., 35) for 
Regarding claim 12, Higelin teaches the guide track of the guide rail is an arc with changing curvature (e.g., figs. 3-4).  
Regarding claim 17, Higelin teaches the guide rail being arranged at a side of the protective cover close to the motor (e.g., the element 60 is arranged at a side of 11 close to the motor as shown on fig. 1)
Regarding claim 18, Higelin teaches the depth bracket is arranged behind the protective cover (e.g., the element 70 is arranged behind the protective cover as shown on fig. 1) and the guide rail is provided on a rear surface of the protective cover (e.g., the element 60 is arranged on a side of the element 11).
Claims 1, 4-5, 8-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuragano (US 8,286,358).

Regarding claim 4, Kuragano teaches the depth bracket formed with an arc hole (e.g., 52a) penetrating through the depth bracket along a direction parallel to the first rotating axis and the circular saw further comprises a sliding rod (e.g., 54) connected with the case, and the sliding rod passes through the arc hole (e.g., fig. 4).
Regarding claim 5, Kuragano teaches the sliding rod being in clearance fit with the arc hole since the element 54 is slidably received in the arc hole 52a.  
Regarding claim 8, Kuragano teaches a circular saw, comprising: a motor (e.g., 21A) configured to drive a circular saw blade (e.g., 3) to rotate around a first axis (e.g.,  comprising a motor case portion (e.g., 21) for accommodating at least a portion of the motor; a bottom plate (e.g., 6) supporting the case and forming a rotatable connection with the case around a first rotating axis (e.g., at 62A) parallel to the first axis; and a depth bracket (e.g., 52) forming a rotatable connection with the bottom plate around a second rotating axis (e.g., at 52A) parallel to the first axis; wherein the case is formed with a first guide structure (e.g., at 54) for guiding a relative rotation between the bottom plate and the case, the depth bracket is formed with a matching structure (e.g. at 52) for matching with the first guide structure, and the matching structure is capable of sliding along a guide track (e.g., at 54) of the guide structure when the case rotates relative to the bottom plate around the first rotating axis (e.g., fig. 4).  
Regarding claim 9, Kuragano teaches the matching structure being formed on at least one end of the depth bracket away from a rotating point at which the depth bracket rotates relative to the bottom plate (e.g., fig. 4).  
	Regarding claim 10, Kuragano teaches the matching structure comprising a contact point (e.g., at 70) which always contact the first guide structure when the case rotates relative to the bottom plate around the first rotating axis (e.g., fig. 4).  
Regarding claim 11, Kuragano teaches a circular saw, comprising: a circular saw blade (e.g., 3); a motor (e.g., 21A) configured to drive the circular saw blade to rotate around a first axis (e.g., at 31); a case (e.g., 2) comprising a motor case portion (e.g., 21) for accommodating at least a portion of the motor and a protective cover (e.g., 41, 42) covering at least a portion of the circular saw blade; a bottom plate (e.g., 6) supporting the case and forming a rotatable connection with the case around a first 
Regarding claim 19, Kuragano teaches the depth bracket being further formed with an arc hole (e.g., 52a) penetrating through the depth bracket along a direction parallel to the first rotating axis, the circular saw further comprises a sliding rod (e.g., 54) connected with the case, and the sliding rod passes through the arc hole (e.g., fig. 4).  
Regarding claim 20, Kuragano teaches the sliding rod being in clearance fit with the arc hole since the element 54 is slidably received in the arc hole 52a.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Higelin.
Regarding claim 3, Higelin fails to explicitly teach the distance between the contact point and the rotating point at which the depth bracket rotates relative to the bottom plate is greater than or equal to 50mm and less than or equal to 150mm.   However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the distance between the contact point and the rotating point to be greater than or equal to 50mm and less than or equal to 150mm because applicant has not disclosed the distance being greater than or equal to 50mm and less than or equal to 150mm provides an advantage, is used for particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Higelin’s arrangement and applicant’s invention, to perform equally well with either arrangement since both arrangements would have performed the same function.  
	Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albery and Clowers are cited to show related devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724